Case 3:15-cv-01279-GCS Document 232 Filed 06/26/20 Page 1 of 2 Page ID #1576




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS



 MARC NORFLEET                                    )
                                                  )
                       Plaintiff,                 )
                                                  )
 vs.                                              )   Case No. 3:15-cv-01279-GCS
                                                  )
 ILLINOIS DEPARTMENT OF                           )
 CORRECTIONS, et al.,                             )
                                                  )
                       Defendants.

                             MEMORANDUM AND ORDER

SISON, Magistrate Judge:

       This matter comes before the Court for case management. On February 11, 2019,

the Court amended the scheduling order extending the deadlines in this case. (Doc. 211).

Specifically, the Court extended the time for Norfleet to file a motion for class certification

to October 23, 2019. As of this date, Norfleet has not filed the motion for class certification.

Further, on May 22, 2020, Defendants filed a motion to dismiss for lack of prosecution.

(Doc. 231). In addition to not filing the motion for class certification, Defendants argue

that the Court should dismiss this case because Norfleet has failed to conduct discovery

regarding his class action claims, he has failed to pay all outstanding fees and sanctions,

and he has failed to prosecute this case. Further, Defendants argue that they will be

prejudiced if they must spend time and expend resources deposing Norfleet and filing a

summary judgment motion to which Norfleet will be unable to respond. As of this date,

Norfleet has not responded to Defendants’ motion.
Case 3:15-cv-01279-GCS Document 232 Filed 06/26/20 Page 2 of 2 Page ID #1577




         The Court reminds Norfleet that pursuant to an Order entered by the Seventh

Circuit Court of Appeals on April 9, 2019, the clerks of all federal courts in the Circuit

must return unfiled any papers submitted either directly or indirectly by or on behalf of

Plaintiff until he has paid in full all outstanding fees and any sanctions in all civil actions

he has filed. See Norfleet v. Baldwin, et al., App. No. 19-1337 (7th Cir. Apr. 9, 2019). (Doc.

9). Thus, if he wishes to file a motion for class certification and file a response to the

motion to dismiss for failure to prosecute, he must first comply with the Seventh Circuit’s

Order.

         Accordingly, the Court ALLOWS Norfleet up to and including July 27, 2020, to

file the motion for class certification and to respond to the motion to dismiss for failure

to prosecute. Should Norfleet fail to file his motion for class certification and fail to

respond to the motion to dismiss within the allotted time or consistent with the

instructions in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. See FED. R. CIV.

PROC. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994).

         IT IS SO ORDERED.                                       Digitally signed
                                                                 by Judge Sison
         Dated: June 26, 2020.
                                                                 Date:
                                                                 2020.06.26
                                                                 16:05:38 -05'00'
                                                   ____________________________
                                                   GILBERT C. SISON
                                                   United States Magistrate Judge
